 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDJackson Packing CompanyandUnited Packing-house,Food and Allied Workers,AFL-CIO.Case 15-CA-3158March 19, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn December22, 1967,Trial Examiner CharlesW. Schneider issued his Decision in the aboveproceeding,finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative actions, asset forth in the attached Trial Examiner'sDecision.Thereafter,the Respondent filed exceptions to theTrial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision,the exceptions and the entire record inthis case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Jackson Packing Com-pany, Jackson, Mississippi, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'CHARLES W. SCHNEIDER,Trial Examiner: Uponpetition for certification as collective-bargainingrepresentative filed on January 12, 1967, by UnitedPackinghouse,FoodandAlliedWorkers,AFL-CIO,herein called the Union,the RegionalDirector for Region 15 of the Board on February16, 1967, approved a Stipulation for CertificationuponConsentElection,executedby JacksonPackingCompany, Jackson,Mississippi,hereincalled the Respondent, and by the Union. The ap-propriate bargaining unit was stipulated to be theunit set out hereinafter.On March 21, 1967, an election by secret ballotwas conducted in the appropriate bargaining unitunder the supervision of said Regional Director. Atthe conclusion of the election, the parties werefurnished with a tally of ballots which showed thatof approximately 237 eligible voters, 237 cast bal-lots, of which 119 were for, and 108 were againstthe Union. There were 10 challenged ballots. Thechallenged ballots were not sufficient to affect theresults of the election. On March 27, 1967, theRespondent filed timely objections to the election,based on alleged misrepresentations and other con-duct occurring in connection with the election. OnMay 19, 1967, the Regional Director, after in-vestigation, issued a report on objections in whichhe recommended that the objections be overruledand that the Union be certified as the collective-bargaining representative in the appropriate unit.Thereafter, on June 15, 1967, Respondent filedtimely exceptions to the Regional Director's report,and a supporting brief. On August 16, 1967, theBoard issued its decision and certification ofrepresentative in which it found that Respondent'sexceptions "raise no issue which would warrantreversal of the Regional Director's findings andrecommendations."Accordingly,theBoardadopted the Regional Director's findings andrecommendations and certified the Union as the ex-clusive collective-bargaining representative of theemployees in the appropriate unit.The Complaint CaseOn September 13, 1967, the Union filed the un-fair labor practice charge involved in the instantcase, in which it alleged that since on or about Au-gust 29, 1967, and at all times thereafter, theRespondent has refused to bargain collectively withthe Union.On September 22, 1967, the General Counsel, bythe Regional Director of Region 15, issued a com-plaint and notice of hearing alleging that commenc-ing on or about August 29, 1967, and continuing todate, and more particularly on or about September6, 1967, Respondent had committed unfair laborpractices in violation of Sections 8(a)(1) and (5)and 2(6) and (7) of the Act by refusing to bargainwith the Union upon request. In due course theRespondent filed its answer and its correctedanswer to the complaint in which certain allega-tions of the complaint were admitted and others de-nied.'In its answer the Respondent admits the follow-'Administrative or official notice is taken of the representation proceed-ing, Case 15-RC-3582 See Section 9(d) of the National Labor RelationsAct2The Respondent'smotion to correct its answer is granted170 NLRB No. 74 JACKSON PACKING -COMPANY505ing allegations of the complaint:(1) jurisdictional,tober 26, and a supplemental;letter,datedOctober(2) that the Union is a labor organization within the27.meaning of Section 2(5) of the Act, and (3) thatthe unit is appropriate. Respondent denies the al-legations contained in paragraphs 8, 9, 10, 11, and12 of the complaint wherein it is alleged: (1) thatthe employees designated and selected the Union intheMarch 21, 1967, election as their bargainingrepresentative, but admits an election was held inthe unit and that the Board issued a certification onAugust 16, 1967, (2) that the Union has been andis now the representative for purposes of collectivebargaining of a majority of the employees in theunit, (3) that commencing on or about August 17,1967, and at all times thereafter to date, the Unionrequested and is continuing to request Respondentto meet and bargain collectively but admits that-onor about August 17, 1967, the Union requestedbargaining, in the appropriate unit and that Respon-dent denied such request, (4) that commencing onor about August 29, 1967, and continuing to date,and more particularly on or about September 6,1967, Respondent refused and continues to refusetorecognize and/or bargain with the Union.Respondent further denies each and every allega-tion contained in paragraph 12, of the complaint,wherein it is alleged that Respondent committedunfair labor practices.In its answer Respondent further alleges by wayof affirmative defenses (1) that the RegionalDirector made factual findings based on conflictingtestimony resolving contested issues of fact andmade findings as to the credibility of witnesses onthe basis of anex parteinvestigation findings towhich Respondent filed timely exceptions urgingtheir rejection where adverse to Respondent and, inthe alternative that a hearing be held, and that theBoard declined to reverse the said findings andrecommendations and declined to order a -hearing,and (2) that the certification issued by the Board isvoid and violative of Respondent's legal and con-stitutional rights by reason of conduct alleged inRespondent's objections, and that Respondent isunder no obligation to honor it.On October 19, 1967, General Counsel filed amotion for summary judgment on the pleadingswherein he contends that the pleadings consideredtogether with the official Board record in the un-derlyingrepresentationproceeding,Case15-RC-3582, raise no issues requiring a hearing.On October 13, 1967, 1 issued an order directingthe parties to show cause as to whether or notGeneral Counsel's motion should be granted. OnOctober 30, 1967, counsel for the Respondent fileda response to the order to show cause, dated Oc-RULING ONMOTION FOR SUMMARY JUDGMENT ONTHE °PIEADINGSRespondent contends that summary judgment onthe pleadings should not be entered against it forthe reasons that (1) the Board's rules and regula-tions make no provision -for a motion,for summaryon the pleadings, and the use of the procedure isviolative of the Administrative Procedure Act, (2)the record made by the General Counsel in theform of appendixes to the motion-is incomplete inthat (a) the affidavits considered by -the RegionalDirector during the course of hisexparteinvestiga-tion are not among the attachments to the reporton objections and (b) the Respondent's brief insupport of its objections is not made an appendix toGeneralCounsel'smotion, (3) -theRegionalDirector made factual determinations on the basisof anex parteinvestigation and Respondent was notgiven the right to subpena witnesses and examinethem orally under oath or to cross-examine wit-nessesproduced by other parties. Respondentthereforemoves for dismissal of the motion forjudgment or in the alternative that all statementsand affidavits considered by the Regional Directorin connection with the report -on objections be.made part of the record.The sum of the Respondent's contentions is thatitsobjections to the election should have beensustained. If this is so -there is of course no validbasis for the complaint: Such an issue, however, isnot one open to review by the Trial Examiner,The -questions as to the validity of the election,the merit of the Respondent's objections to it, andwhether the Union .should be certified were raisedby Respondent in its objections-to election, and inits .exceptions to Regional Director's report on ob-jections,andwere decided, by the RegionalDirectorand the Board in -the representationproceeding.Those issues have thus been adju-dicated. It is established Board policy, in theabsence of newly discovered or, previously unavail-able evidence or special circumstances, not to per-mit litigation before a Trial Examiner in a com-plaint case of issues which were litigated and de-cided in a prior related representation -pr-oceeding.3This policy is applicable even though no formalhearing on objections has been provided by theBoard. Such a hearing is not a matter of right unlesssubstantial and material issues are raised by the ob-jections.' The authorities cited -by -the Respondentdo not refute this proposition. They merely hold3Macomb Potterv Company157 NLRB 1616, 376 F 2d 450 (C A 7,January 1, 1965, Sections 102.67(f), 102 69(c)1967),Howard Johnson Company,164 NLRB 801,Metropolitan Life In-40 K Van Storage, Inc,127 NLRB 1-537, 297,F 2d 74 (C A, 5, 1961)surance Company,163 NLRB 579. SeePittsburghPlateGlass Co vAnd seeAir Control Products,Inc , 33-5 F 2d 245, 249 (C A 5, 1964) "IfN.L R B , 313 U S 146, 162 (1941), Rules and Regulations and State-there is nothing to hear, then a hearing s a senseless and useless formalityments of Procedure, National Labor Relations Board, Series 8, as revised 506DECISIONSOF NATIONALLABOR RELATIONS BOARDthat where therearesubstantial and material -issuesa hearing is required.The Trial Examiner has no authority to reviewthe Board's final disposition of the representationissues or to question its conclusions made on theexisting record. The Respondent is free, in excep-tions to this Decision, to request the Board toreconsider its conclusions, and in the event of anunfavorable final order by the Board may requestreview in an appropriate court of appeals. At thisstage of the proceedings, however, absent newlydiscovered or previously unavailable evidence orspecial circumstances, the Board's disposition ofthe representation matters is the law of the caseand binding on the Trial Examiner. No suchevidence or circumstances are asserted or offeredby the Respondent here.The refusal to bargain being conceded, there isno issue litigable before a Trial Examiner, andtherefore no matter requiring hearing. In such cir-cumstances the Board and the Trial Examiner haveauthority to enter summary judgment. In the recentcase ofHarry T. Campbell Sons' Corporation,164NLRB 247, fn. 9, the Board said:The Respondent's contention that Section 5 oftheAdministrativeProcedureAct, Section10(b) of the Labor Management RelationsAct, as amended, and the Board's own Rulesand Regulations, all guarantee an absoluteright to hearing is without merit. In circum-stances such as these, where no litigable issueshave been properly raised, the Board may en-tertain and rule upon motions for summaryjudgment or judgment on the pleadings.Moreover, the Board has exercised thesepowers in numerous cases. SeeCollins & Aik-man Corp.,160NLRB 1750;Brush-MooreNewspapers, Inc.,161 NLRB 1620;E-Z DaviesChevrolet,161NLRB 1380;Herbert Harvey,Inc.,162 NLRB 890;Carl Simpson Buick, Inc.,161NLRB 1389;ThePuritanSportswearCorp., 162 NLRB 13; and Frito-Lay, Inc.,161NLRB 950.5Summary judgments in such circumstances haverecently been enforced by the courts. SeeNeuhoffBrothers, Packers, Inc. v. N.L.R.B.,362 F.2d 611(C.A. 5, 1966);N.L.R.B. v. Tennessee Packers, Inc.,379 F.2d 172 (C.A, 6, 1967);Macomb PotteryCompany,376 F.2d 450 (C.A. 7, 1967);Krieger-Ragsdale & Company, Inc.,379 F.2d 517 (C.A. 7,1967).It is concluded that summary judgment on thepleadings is appropriate here.ThereremainstheRespondent'smotion andrequest that all affidavits and statements consideredby the Regional Director in disposing of the objec-tions to the election, and also the Respondent'sbrief in-support of its exceptions to the report onobjections be made part of the record. The GeneralCounsel objects to production of the affidavits as"contrary to the practices and procedures of theBoard," but does not object to the inclusion of theRespondent's brief.The Respondent's motion as to the brief isgranted.With respect to the request for the state-ments and affidavits it is to be noted that directionsor orders by the Trial Examiner granting similarrequests were reversed by the Board inLTV Elec-trosystems, Inc.,166 NLRB 938, andGolden AgeBeverage Company,167 NLRB 151. In theLTVcase the Board said,in part:The documents requested by Respondent in itsSupplementalMotion are- not part, of therecord in either the Representation Case1'l-RC-2223, or the instant unfair labor prac-tice proceeding within the meaning of Sections102.68 and 102.45(b) of the Rules and Regu-lations of the Board, nor are such documentsencompassed within the requirements of Sec-tion9(d) of the Act.In view of this authority the Respondent's requestfor inclusion in the record of the statements and af-fidavitsisdenied.See alsoIntertype Company v.Pennello,64 LRRM 2590 (D.C. W.D. Va., 1967).6TheGeneralCounsel'sMotion for SummaryJudgment on the Pleadings is granted, and I herebymake the following furtherFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTJackson Packing Company, the Respondent, is aDelaware corporation with its principal office andplace of business located in Jackson, Mississippi,where it is engaged in meat packing operations.During the -past 12-month period, which period isrepresentative of all times material herein,Respon-dent purchased and received goods and productsvaluedin excessof $50,000 directly from Statesother than the State of Mississippi.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) of the Act.H.THE LABOR ORGANIZATION INVOLVEDThe Union is now and has been at all timesmaterial herein a labor organization within the themeaningof Section 2(5) of the Act.LII.THE UNFAIR LABOR PRACTICESThe following employees of Respondent con-stitute a unit appropriate for the purpose of collec-5 See also UnionBrothers, Inc ,162 NLRB 1505 and cases there cited,Metropolitan LifeInsuranceCo ,163 NLRB 579,Red-More Corporationd/b/a Disco Fair,164 NLRB 638,Ore-Ida Foods, Inc,164 NLRB 438,Continental Nut Co.,164 NLRB 508LTV Electrosystems, Inc ,166NLRB 9388The General Counsel'smotion to strike the Respondent's response tothe order to show cause as not fully responsive in that it fails to urge the ex-istence of additional evidence is denied JACKSON PACKING COMPANY507tive bargaining within the meaning of Section 9(b)of the Act: All productionand maintenance em-ployees at Respondent's Jackson,Mississippi,plant,including truck drivers,garage employees, signshop employees, and barn employees; excluding of-ficeclericalemployees,salesmen,buyers, headwarehousemen, day and night head shippers, extracasualemployees, guards, and supervisors asdefined in the Act.On March 21, 1967, a majority of Respondent'semployees in the appropriate unit selected theUnion as their collective-bargaining representativein a secret-ballot election conducted under the su-pervision of the Regional Director for Region 15 ofthe National Labor Relations Board.On August 16, 1967, the National Labor Rela-tions Board, after consideration of Respondent'sobjection to the above-described election, certifiedtheUnion as the exclusive collective-bargainingagent of the employees in the said unit.At all times since August 16, 1967, the Union, byvirtue of Section 9(a) of the Act, has been and isnow the exclusive representative of all employees inthe appropriate unit for the purposes of collectivebargainingwith respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment.On or about August 17, 1967, the Unionrequested Respondent to bargain collectively withtheUnion as the exclusive collective-bargainingrepresentative of Respondent's employees in theappropriate unit.On or about August 17, 1967, Respondentrefused to bargain collectively with the Union assuch representative.By such action the Respondent has engaged inunfair labor practices in violation of Section8(a)(5)of the Act and has interfered with,restrained, and coerced its employees in violationof Section 8(a)(l) of the Act.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7)of the Act.Upon the foregoing findings of fact, conclusionsof law, and the entire record in the case, I recom-mend that the Board issue the following:RECOMMENDED ORDERA. Forthe purpose of determining the durationof thecertification,the initial year of certificationshall be deemed to begin on the date the Respon-dent commences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate unit.'B. JacksonPackingCompany, its officers,agents, successors, and assigns, shall,:1.Cease and desist from:(a)Refusing to bargain collectively with UnitedPackinghouse,FoodandAlliedWorkers,AFL-CIO, as the exclusive collective-bargainingrepresentative of the employees in the following ap-propriate bargaining unit: All production and main-tenance employees at Respondent's Jackson, Mis-sissippi, plant, including truck drivers,garage em-ployees, sign shop employees, and barn employees;excludingofficeclericalemployees,salesmen,buyers, head warehousemen, day and night headshippers, extra casual employees, guards, andsupervisors as defined in the Act.(b) Interfering with the efforts of said Union tonegotiate for or represent employees as an exclu-sive collective-bargaining representative, or in anylike or related manner interfering with employee ef-forts at self-organization.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectivelywithUnited Packinghouse, Food and Allied Workers,AFL-CIO, as the exclusive representative of theemployees in the appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, and em-body in a signed agreement any understandingreached.(b) Post at its Jackson, Mississippi, office, copiesof the attached notice marked "Appendix."8 Copiesof said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.''The purpose of this provision is to insure that the employees in the ap-propriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar-Jac PoultryCo ,Inc ,136NLRB 785,Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229,328 F 2d 600 (C A. 5), cert denied 379 U S 817 (1964),Burnett Con-struction Company,149 NLRB 1419, 1421, 350 F 2d 57 (C A 10, 1965)9 In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 15, in writing, within l Q days from the date of this Order, what stepsRespondent has taken to comply herewith " 508DECISIONSOF NATIONALAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywithUnited Packinghouse, Food and AlliedWorkers, AFL-CIO, the Union, as the exclu-sive bargaining representative of all the follow-ing employees:Allproductionandmaintenance em-ployees at our Jackson, Mississippi, plant,including truck drivers, garage employees,sign shop employees, and barn employees;excludingofficeclericalemployees,salesmen,buyers,headwarehousemen,day and night head shippers, extra casualemployees, guards, and supervisors asdefined in the Act.WE WILL NOT interfere with efforts of theUnion to negotiate for or represent employeesas anexclusive collective-bargaining represen-LABOR RELATIONS BOARDtative, or in any like or related manner inter-fere with, restrain, or coerce employees in theexercise of their rights under the Act.WE WILL bargain collectively with the Unionas the exclusivecollective-bargaining represen-tativeof these employees,and if an un-derstanding is reached WE WILL signa contractwith the Union.JACKSON PACKINGCOMPANY(Employer)DatedBy(Representative) (Title)This noticemust remainposted for 60 consecu-tive days from the date of postingand must not bealtered, defaced, or covered by any othermaterial.If employees have anyquestion concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice,6024 FederalBuilding(Loyola),701Loyola Avenue, New Orleans, Louisiana 70113,Telephone 527-6391.